DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2021 has been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically the recite “mirror surface”, claims nor the specification give insight into what the applicant intends to claim. Does the applicant mean a reflective surface or  a flat surface. For purposes of examination the examiner has assumed the applicant meant “flat surface”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. (US 2018/0292712 A1) (Kishimoto, hereafter) in view of Kim et al. (US2017/0357119 A1) (Kim, hereafter)
Regarding claim 1, Kishimoto discloses  a liquid crystal display apparatus comprising a liquid crystal display panel (not  shown) and a backlight device ( (Figure 1) that emits light toward a back surface of the liquid crystal display panel (π85), wherein: the backlight device (Figure 5A-5C) includes: an LED substrate (no number) having a front surface on which a plurality of LED chips (10) are arranged so as to emit excitation light toward the back surface of the liquid crystal display panel (no number); a phosphor layer(20) including a phosphor that receives the excitation light to emit luminescence; a wavelength-selective reflection layer (30) that is arranged between the phosphor layer (20) and the LED substrate(no number) (π66), wherein a transmittance for the excitation light is higher than a transmittance for the luminescence; and an optical layer stack (Figure 1:70)that is arranged closer to the liquid crystal display panel than the phosphor layer (20);  Kishimoto fails to explicitly disclose wherein the optical layer stack, the phosphor layer and the wavelength-selective reflection layer are integrally secured to the back surface of the liquid crystal display panel via a plurality of adhesive layers including a first adhesive layer.


    PNG
    media_image1.png
    464
    420
    media_image1.png
    Greyscale

Kim discloses (Figure 6 )  an Adhesive layer (AL) which attaches optical stack (201) to the lower substrate (330) to the Liquid crystal display (300); Kim further illustrates an attachment layer which also includes an adhesive which attaches the quantum rod layer to the upper barrier layer of the ; thought not shown, the AL layer and the upper barrier layer can be removed and the attachment layer comes into direct contact with the base substrate which comprises an adhesive thus contributing to the overall compactness of the device (π66-π67). 
Therefore it would have been obvious to one of ordinary skill before the effective filing date to modify the liquid display apparatus of Kishimoto wherein the optical layer stack, the phosphor layer and the wavelength-selective reflection layer are integrally secured to the back surface of the liquid crystal display panel via a plurality of adhesive layers including a first adhesive layer in order to improve the overall compactness of the device as disclosed by Kim.
Regarding claim 2, Kishimoto fails to explicitly disclose wherein the first adhesive layer is formed between the optical layer stack and the phosphor layer, and the first adhesive layer includes a plurality of adhesive portions arranged discretely and forms an air layer between the optical layer stack and the phosphor layer.
Kim discloses (Figure 6, see above) the attachment layer (230) has two portions which  a hole or an empty space is defined between the first parts (231), and the second part (232) may be defined by an air filled in the holes in order to allow the attachment layer to perform a condensing function for incident lights as it moves toward the liquid crystal display thus reducing the need for addition optical sheets.
Therefore it would have been obvious to one of ordinary skill before the effective filing date to modify the liquid display apparatus of Kishimoto wherein the first adhesive layer is formed between the optical layer stack and the phosphor layer, and the first adhesive layer includes a plurality of adhesive portions arranged discretely and forms an air layer between the optical layer stack and the phosphor layer thus allowing the adhesive to perform a condensing function which reduces the number of optical sheets and contributes to the compact size of the device as discussed by Kim.
Regarding claim 3,  Kishimoto as disclosed by Kim fails to explicitly disclose wherein an area percentage of the plurality of adhesive portions in the first adhesive layer is 50% or less.
However it would have been obvious one of ordinary skill in the art to modify the liquid crystal display of Kishimoto wherein an area percentage of the plurality of adhesive portions in the first adhesive layer is 50% or less, since it would have been obvious to vary the particular claimed dimensions because a change in dimension/would have been a known option within the technical grasp of a person of ordinary skill in the art and, "a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success; it is likely the product not of innovation but of ordinary skill and common sense." KSR International Co. v. Teleflex Inc.,82 USPQ2d 1385 (U.S. 2007). See also, Pfizer Inc. v. Apotex Inc., 82USPQ2d 1852 (Fed. Cir. 2007).
Regarding claim 4 ,  Kishimoto discloses (Figure 1) wherein the optical layer stack (70) includes a light diffusion layer (40), and the light diffusion layer (40) is formed closest to the phosphor layer (20) among layers included in the optical layer stack (70).
Regarding claim 11, Kishimoto (Figure 1) discloses wherein a surface facing the LED substrate of the optical layer stack (70) is a mirror surface (flat surface, see 112 rejection)
Regarding claim 12,  Kishimoto fails to explicitly disclose wherein there is no light diffusion layer between the LED substrate and the wavelength-selective reflection layer.
However the examiner notes, the limitation of not having one does not yield some unexpected result beyond the prior at as applied as a such having a diffusing layer or not is a matter of design choice.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the liquid crystal display apparatus of Kishimoto wherein there is no light diffusion layer between the LED substrate and the wavelength-selective reflection layer, since matters of design choice require only routine skill in the art.
Regarding claim 13, Kishimoto fails to explicitly disclose wherein the plurality of adhesive layers include two or more adhesive layers formed between the optical layer stack and the phosphor layer, and the first adhesive layer of the two or more adhesive layers is arranged closest to the optical layer stack.
Kim discloses (Figure 6 )  an Adhesive layer (AL) which attaches optical stack (201) to the lower substrate (330) to the Liquid crystal display (300); Kim further illustrates an attachment layer which also includes an adhesive which attaches the quantum rod layer to the upper barrier layer of the ; thought not shown, the AL layer and the upper barrier layer can be removed and the attachment layer comes into direct contact with the base substrate which comprises an adhesive thus contributing to the overall compactness of the device (π66-π67). Kim does not restrict  his layers to being a single layer.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the liquid crystal display apparatus of Kishimoto wherein the plurality of adhesive layers include two or more adhesive layers formed between the optical layer stack and the phosphor layer, and the first adhesive layer of the two or more adhesive layers is arranged closest to the optical layer stack  in order to ensure the optical stacked is intact and maintain compactness.
Regarding claim 14,  Kim (Figure 1)wherein a reflective member that reflects the luminescence and the excitation light is absent in areas of the front surface of the LED substrate between the plurality of LED chips (10).,
Regarding claim16,  Kim discloses wherein the phosphor includes a quantum dot phosphor (220, quantum rod layer) in order to extend the color gamut while producing high brightness colors (π114).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the liquid crystal display apparatus of Kishimoto wherein the phosphor includes a quantum dot phosphor ) in order to extend the color gamut while producing high brightness colors as taught by Kim.
Claims 6 rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. (US 2018/0292712 A1) (Kishimoto, hereafter) in view of Kim et al. (US2017/0357119 A1) (Kim, hereafter) and in further view of Ohmuro et al. (US 20160349573 A1) (Ohmuro, hereafter).
Kishimoto as modified by Kim discloses the device set forth above (see rejection claim 1). Kishimoto further(Figure 1 or 5) discloses a light diffusion layer (40) wherein the optical layer stack (70) includes a light diffusion layer (40). Kishimoto as modified by Kim fail to explicitly disclose the optical layer stack includes a polarization-selective reflection layer, and the light diffusion layer is arranged closer to the LED substrate than the polarization-selective reflection layer.
	Ohmuro discloses (figure 1) an optical stack with a polarization-selective reflection layer (13)(π113) in order to produce a device in which front brightness and a color reproduction range are improved .
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the liquid crystal display apparatus of Kishimoto wherein the optical layer stack includes a polarization-selective reflection layer, and the light diffusion layer is arranged closer to the LED substrate than the polarization-selective reflection layer in order to produce a device in which front brightness and a color reproduction range are improved as disclosed by Ohmuro.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. (US 2018/0292712 A1) (Kishimoto, hereafter) in view of Kim et al. (US2017/0357119 A1) (Kim, hereafter) and in further view of Harada et al. (US2018/0180794 A1) (Harada, hereafter).
Kishimoto as modified by Kim discloses the device set forth above (see rejection claim 1). Kishimoto as modified by Kim fail to explicitly disclose wherein the optical layer stack includes at least one prism sheet, and the at least one prism sheet includes two prism sheets arranged so that prism ridgelines thereof extend generally orthogonal to each other.
Harada discloses wherein the optical layer stack includes at least one prism sheet, and the at least one prism sheet includes two prism sheets (5,6) arranged so that prism ridgelines thereof extend generally orthogonal to each other in order to redirect rays of incident light from the to propagate in the normal direction( π41)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the liquid crystal display apparatus of Kishimoto wherein the optical layer stack includes at least one prism sheet, and the at least one prism sheet includes two prism sheets arranged so that prism ridgelines thereof extend generally orthogonal to each other in order to redirect rays of incident light from the to propagate in the normal direction as taught by Harada.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. (US 2018/0292712 A1) (Kishimoto, hereafter) in view of Kim et al. (US2017/0357119 A1) (Kim, hereafter)  in  view of Harada et al. (US2018/0180794 A1) (Harada, hereafter) and in further in view of Ohmuro et al. (US 20160349573 A1)  (Ohmuro, hereafter)
Kishimoto as modified by Kim discloses the device set forth above (see rejection claim 1). Kishimoto as modified by Kim fail to explicitly disclose wherein the optical layer stack includes two prism sheets arranged so that prism ridgelines thereof extend generally orthogonal to each other, and a polarization-selective reflection layer arranged on the two prism sheets, wherein a surface facing the LED substrate of one prism sheet of the two prism sheets that is closer to the phosphor layer is a mirror surface.
Harada discloses wherein the optical layer stack includes at least one prism sheet, and the at least one prism sheet includes two prism sheets (5,6) arranged so that prism ridgelines thereof extend generally orthogonal to each other in order to redirect rays of incident light from the to propagate in the normal direction( π41); . the prism sheets have a mirror surface (flat surface) facing the  incident light entry. 
Ohmuro discloses (figure 1) an optical stack with a polarization-selective reflection layer (13)(π113) in order to produce a device in which front brightness and a color reproduction range are improved.  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the liquid crystal display apparatus of Kishimoto wherein the optical layer stack includes two prism sheets arranged so that prism ridgelines thereof extend generally orthogonal to each other, and a polarization-selective reflection layer arranged on the two prism sheets, wherein a surface facing the LED substrate of one prism sheet of the two prism sheets that is closer to the phosphor layer is a mirror surface in order to redirect rays of incident light from the to propagate in the normal direction as disclosed by Harda and a device in which front brightness and a color reproduction range are improved as disclosed by Ohmuro.
Regarding claims 17 and 19-24, the applicant is advised to look to  claims 1-6,8,9-16 as they substantially recite the same limitations as these claims; therefore the rejection would be the same reasoning;  and applicant is to look to the previous 
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879